Citation Nr: 1416156	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-14 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than December 24, 2009 for the award of a 40 percent rating for degenerative disc disease and degenerative joint disease of the lumbosacral spine. 

2.  Entitlement to an increased rating for degenerative disc disease and degenerative joint disease of the lumbar spine, rated as 40 percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent for sciatica of the left lower extremity. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1985 to June 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and a February 2010 rating decision issued by the VA RO in Detroit, Michigan.  Jurisdiction over the claims file is currently held by the RO in Detroit.  

The claims for entitlement to increased ratings for a low back disability and sciatica of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for degenerative disc disease and degenerative joint disease of the lumbosacral spine was received on April 25, 2008.

2.  The evidence establishes an increase in the service-connected disability as of April 25, 2008.  


CONCLUSION OF LAW

The criteria for an effective date of April 25, 2008, but not earlier, for the award of a 40 percent rating for degenerative disc disease and degenerative joint disease of the lumbosacral spine have been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a chronic lumbar strain was granted in a March 1987 rating decision with an initial noncompensable (0 percent) evaluation assigned effective June 20, 1986.  In a September 2008 rating decision, the RO continued a 20 percent evaluation for the low back disability and granted service connection for associated sciatica of the left lower extremity.  The February 2010 rating decision on appeal granted an increased 40 percent evaluation for the low back disability effective December 24, 2009.  The Veteran contends that an earlier effective date is warranted for the assignment of a 40 percent rating from April 25, 2008, the date his claim for an increased rating was received by VA.  

In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.   Hazan v. Gober, 10 Vet. App. 511 (1997).  

After review of the record, the Board finds that an earlier effective date of April 25, 2008, is warranted for the award of an increased 40 percent rating for the Veteran's low back disability.  The Veteran demonstrated significantly decreased range of motion of the lumbar spine upon VA examination in May 2008 and during an August 2008 primary care examination at the Iron Mountain VA Medical Center (VAMC).  With consideration of  the Veteran's lay statements describing the effect of his disability, the Board will resolve any doubt in his favor and find that his back condition worsened and most nearly approximated the criteria associated with a 40 percent evaluation from April 25, 2008, the date of his claim.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's low back disability is rated under Diagnostic Code 5237 (pertaining to lumbosacral strain) and the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

The objective medical evidence demonstrates painful limited motion of the Veteran's lumbar spine dating from the May 2008 VA examination.  At that time, the Veteran was able to flex his spine from 0 to 45 degrees before stopping due to pain in the left lumbar paraspinal region.  The combined range of motion of the spine was to 190 degrees with complaints of pain at the endpoint of testing.  The examiner did not perform any additional testing to determine the range of motion of the spine after repetitive movement.  The Veteran also manifested decreased range of motion of the lumbar spine during an August 2008 examination by his primary care physician.  He was able to flex his spine to 30 percent of maximum (approximately 27 degrees according to 38 C.F.R. § 4.71a, Plate V) and the physician characterized the loss of motion as significant and painful.  The objective medical evidence therefore shows loss of motion that reaches, the level contemplated by an increased 40 percent rating under the general rating criteria.  
Although the medical evidence alone does not establish a 40 percent rating prior to the August 2008 private examination, the Board must also consider the lay evidence of record.  The April 2008 claim for an increased rating was accompanied by a statement from the Veteran that his low back disability had worsened over the past few years.  Similarly, he complained of progressively worsening back pain during the past two years to the May 2008 VA examiner.  A statement received by VA in May 2008 further detailed the Veteran's functional impairment, including increased pain with activities such as bending and lifting and episodes where his back would "go out" causing the Veteran to drop to the floor.  Based on the impairment described by the Veteran, as well as the loss of motion identified in May 2008 and August 2008, the Board finds that the Veteran's service-connected disability increased in severity and most nearly approximated the criteria associated with a 40 percent rating on April 25, 2008, the date of the claim.  Thus, the appropriate effective date for the award of an increased 40 percent rating is April 25, 2008.  See 38 U.S.C.A. § 5110(b)(2);38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  

The Board has considered whether an effective date earlier than April 25, 2008, is warranted, but finds that it is not appropriate.  In order to establish an earlier effective date, the evidence must establish an increase in disability occurred during the year prior to April 25, 2008, the date the claim for an increased rating was received.  Id.

The Veteran contends that the award of a 40 percent rating for his low back disability should be effective from April 25, 2008 based on his statements of increasing back pain during the years prior to the filing of his claim for an increased rating.

The record documents the Veteran's complaints of worsening back pain during the period prior to April 25, 2008, but does not establish a factually ascertainable increase in the disability.  The medical evidence from this period consists of records from the Veteran's private chiropractor and from the Iron Mountain VAMC.  The records document general complaints of low back pain and radiculopathy along with an unstable spinal segment, but do not establish a specific worsening of the Veteran's disability.  There are no findings describing the range of motion demonstrated by the lumbar spine aside from an April 2006 VA examination, which showed forward flexion to 55 degrees.  This examination served as the basis for the award of a 20 percent evaluation for the low back disability in an April 2006 rating decision.  An October 2007 lumbar CT indicated the presence of hypertrophic changes in the lumbar spine along with spondylolysis and some disc bulging, but these findings were characterized as minimal or mild in severity.  In short, the medical and lay evidence dated prior to April 25, 2008 does not establish a factually ascertainable worsening of the service-connected low back disability that most nearly approximates the criteria contemplated by a 40 percent evaluation.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) regarding the assignment of effective dates was furnished to the Veteran in a May 2008 letter issued in response to his claim for an increased rating for the service-connected low back disability.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Veteran was also provided VA examinations in May 2008 and December 2009 to determine the severity of the service-connected lumbar spine disability.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an effective date of April 25, 2008, but not earlier, for the award of a 40 percent rating for degenerative disc disease and degenerative joint disease of the lumbosacral spine is granted. 


REMAND

The Board finds that additional development is necessary before a decision can be rendered with respect to the other claims on appeal.  In a June 2013 statement, the Veteran reported that the neurological component of his low back disability had "also" worsened.  This statement implies a worsening of the orthopedic aspect of the disability as well.  The Board notes that VA last examined the Veteran to determine the severity of his service-connected disabilities in December 2009, more than four years ago.  In addition, the record only contains records of VA treatment dated through August 2011.  These records document complaints of worsening back pain and left leg numbness, but there is no medical evidence describing the severity of the Veteran's disabilities for the last three years.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Finally, the record does not indicate that the RO has reviewed the records of VA treatment submitted by the Veteran in January 2012 in the context of his claims for increased ratings. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of treatment from the Iron Mountain VAMC for the period beginning August 3, 2011.  All records received pursuant to this request must be associated with the Veteran's virtual or paper claims file. 

2.  Schedule the Veteran for a VA examination(s) to determine the current severity of all manifestations of his service-connected lumbar spine and sciatica disabilities.  The claims file must be provided to the examiner and reviewed in conjunction with the examination.  

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disabilities have resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including neuropathy in the lower extremities due to the service-connected disability.  Any sensory or motor impairment in the extremities due to service-connected disabilities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

3.  Then, readjudicate the claims on appeal in light of all the evidence of record.  If any benefit remains denied, a supplemental statement of the case should be issued.  Provide a copy to the Veteran and his representative, and afford them a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


